Citation Nr: 0910692	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
disability benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant had no recognized service with the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from decisions of the VA Regional 
Office (RO) in Manila, the Republic of Philippines, dated in 
July 2003, March 2004, January 2005, and June 2006, which 
denied the appellant's claim for VA disability benefits.

In July 2008, the appellant and his daughter testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with the appellant's claims file.


FINDING OF FACT

The appellant does not have verified active military service 
with the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.

Eligibility for VA benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The RO 
requested that the National Personnel Records Center (NPRC) 
verify the appellant's dates of active service with the 
United States Armed Forces.  The RO provided the appellant's 
service number and reported unit assignment, specifically, 
the Headquarters Service Company, First Regiment.  The NPRC 
responded in June 2003 with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

Following receipt of information provided by the appellant, 
the RO again requested the NPRC to verify the appellant's 
dates of active service with the United States Armed Forces.  
The NPRC responded by letter dated in October 2003 indicating 
that there was a listing on the archives in Cannon Company, 
First Regiment, Luzon Guerrilla Armed Forces.  However, the 
information from the claims folder did not match the 
archives.  In the claims folder, the guerilla organization 
was Luzon Guerrilla Armed Forces, but the company, battalion, 
and regiment did not match, therefore, a positive 
certification could not be favorable.


The appellant submitted various affidavits and 
certifications, to include from the Armed Forces of the 
Philippines and the Philippine Veterans Administration, that 
show he had service with the Philippine Commonwealth Army in 
the service of the United States Army.  He also submitted 
various affidavits from fellow service members and 
acquaintances suggesting that he had recognized service.

In various correspondence to VA and during his July 2008 
Travel Board hearing, the appellant asserted that there had 
been a discrepancy in the units which had been researched by 
the NPRC in attempting to verify his service.  He asserted 
that his unit had initially been known as I Company, Third 
Battalion, 100th Infantry Regiment, but that following his 
asserted service, in 1948, it was redesignated as the Cannon 
Company, First Regiment, Luzon Guerilla Armed Forces.  He 
did, however, confirm that his Army Serial Number was as 
previously reported.

The additional information provided by the appellant did not 
provide any identifying information which had not already 
been submitted to the NPRC for verification of service.  The 
appellant's name, date of birth, and Army Serial Number which 
has been researched has been consistent throughout the course 
of the appellant's claim.

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's active 
military service with the United States Armed Forces, the 
appellant is ineligible for VA benefits.

As noted above, the Board has considered the July 2008 
testimony of the appellant and his daughter with regard to 
his asserted active military service with the United States 
Armed Forces.  The appellant's own assertions as to his 
particular service fail to meet the requirements of 38 C.F.R. 
§ 3.203(a) because the assertions do not constitute a 
document from a United States service department.  Similarly, 
the appellant's daughter's assertions as to her father's 
particular service also fail to meet the requirements of 
38 C.F.R. § 3.203(a).  Alternatively, the United States 
service department's (i.e., the NPRC's) communications that 
failed to verify the alleged service are binding on VA.  38 
C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  
The service department has determined that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the United States 
Armed Forces.  Moreover, the certificates that the appellant 
has submitted do not verify his service, as necessary for 
entitlement to VA benefits.  The Board must, therefore, find 
that the appellant did not have the type of qualifying 
service, enumerated in 38 C.F.R. § 3.40, that would confer 
basic eligibility for VA benefits.  Accordingly, the 
appellant's claim for entitlement to VA benefits must be 
denied, due to the absence of legal merit or lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Basic eligibility requirements for VA benefits having not 
been met, the claim is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


